Citation Nr: 0803657	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a right hip 
disability, on a direct basis and as secondary to a 
service-connected disorder.  

4.  Entitlement to service connection for a left hip 
disability, asserted to be secondary to a service-connected 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  


FINDINGS OF FACT

1.  The veteran did not exhibit hypertension in service or 
within one year after discharge from service, and such a 
disorder is not otherwise associated with his active duty.  

2.  The veteran did not exhibit a lumbar spine disorder in 
service or arthritis of his lumbar spine within one year 
after discharge from such service, and a lumbar spine 
disability is not otherwise associated with his active duty.  

3.  The veteran's right hip disability, which has been 
characterized as severe degenerative arthritis of the right 
hip and status post total right hip replacement, was not 
present during active military duty or until many years 
thereafter and is not associated in any way to such service 
or to service-connected disability.  

4.  The veteran's left hip disability, which has been 
characterized as severe osteoarthritis and advanced 
degenerative disease of the joint, is not associated in any 
way to service-connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A lumbar spine disorder was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.  A right hip disability was not incurred or aggravated in 
service and is not the result of service-connected 
disability, and arthritis of the right hip may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007); & 38 C.F.R. § 3.310 (prior to, and 
since, October 10, 2006).  

4.  A left hip disability is not the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (prior to, and since, 
October 10, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, a January 2004 letter informed the 
veteran of the type of evidence necessary to support his 
claims for direct and secondary service connection.  This 
document also notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "any additional information or 
evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims additionally held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Moreover, VA did send the appellant a letter in April 2006 
that informed him of the type of evidence necessary to 
establish the degree of disability and effective date in the 
event service connection was granted for any of his claims.  

Finally, while the VCAA notice was not provided to the 
appellant until after the initial adjudication of his claims, 
this error was harmless based on subsequent actions taken by 
VA to readjudicate each of the claims, including a Statement 
of the Case (SOC) issued in March 2004, and Supplemental 
Statements of the Case (SSOCs) issued in September 2005 and 
December 2005.  Given the additional readjudications and the 
opportunities that were provided for the appellant to 
respond, the Board finds that the error that occurred in the 
timing of the notice has been cured.  

Duty to Assist

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
issues on appeal.  All available service medical records have 
been obtained and associated with the veteran's claims 
folder.  Further, all relevant treatment records adequately 
identified by the veteran have been procured and associated 
with his claims folder.  At the Travel Board hearing held in 
May 2006, the veteran testified that he first sought 
pertinent post-service medical care in 1948.  May 2006 
hearing transcript (2006 T.) at 7-9.  Importantly, however, 
he also testified that records of any such treatment are no 
longer available.  2006 T. at 9-10.  Thus, the Board finds 
that a remand to attempt to obtain these records that the 
veteran reports are not available is not necessary.  

Also at the May 2006 hearing, the veteran made reference to 
ongoing  medical care he is receiving from his current 
primary physician (a private doctor) as well as an upcoming 
appointment scheduled with another private physician.  
2006 T. at 10-13.  Voluminous records of current treatment 
that the veteran has received from his primary doctor are 
already included in his claims folder.  Moreover, with 
respect to his current treatment, the veteran specifically 
stated during the May 2006 hearing that no doctor has ever 
expressed an opinion (besides those already of record 
concerning the back) associating any of his currently claimed 
disabilities with his service (including the in-service 
episode in which he fell from his bunk while sleeping aboard 
a ship during high winds and waves).  2006 T. at 3, 11.  

While a remand to obtain additional records from the 
veteran's current primary private physician and the other 
referenced private physician is for consideration, the Board 
finds that duty to assist does not require such a remand in 
this case.  The issue in contention on appeal with respect to 
each of the veteran's four service connection claims is not 
whether he currently has each of these conditions.  There is 
no dispute that he does (except for possibly the claimed left 
hip disability, as further discussed below).  Rather, the 
issue is whether any medical nexus or link exists between 
these current conditions and an event, injury or disease that 
occurred more than sixty years ago during service or, as 
appropriate, whether the conditions are secondary to another 
condition.  The veteran has clearly indicated that no 
clinician has ever informed him that his current conditions 
are related to service (besides those already of record 
concerning the back).  Moreover, as further discussed below, 
a nexus opinion was obtained from a VA physician in September 
2005 that indicated that neither the current back nor hip 
conditions are related to service.  While an examination and 
opinion have not been obtained with respect to the 
hypertension claim, there is no contention, as there is with 
the musculoskeletal injury claims, that this occurred as a 
result of an injury incurred during service (falling out of a 
bunk).  

Accordingly, for all of these reasons, the Board finds that 
there is no duty to assist in obtaining the above-referenced 
private treatment records as such records are not 
"relevant" to the issue on appeal with respect to the four 
claims, i.e., whether a nexus exists between the currently 
diagnosed condition and service or another already service-
connected condition.  See 38 C.F.R. § 3.159(c)(1), (3) (duty 
to obtain records that are "relevant" to the claim).  

Finally, the Board finds that there is no duty to conduct a 
conduct a VA examination with respect to the hypertension 
claim.  This condition was not first shown, or diagnosed, 
until many years after the veteran's separation from active 
military duty, there is no assertion that it is related to an 
event, injury or disease in service, and there is nothing of 
record to indicated that it may be related to service.  

Importantly, the Court has held that VA is not required to 
provide an examination to a veteran when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
In reaching this conclusion, the Court explained that "some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and . . . [that] a postservice medical examination 
could not provide evidence of such past events."  Duenas, 
18 Vet. App. at 517, citing Paralyzed Veterans of America, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  See also Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2) (which note that the duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the 
Board concludes that a remand to provide a pertinent VA 
examination (to include the examiner's opinion regarding the 
etiology of the diagnosed hypertension) is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Furthermore, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (prior to 
October 10, 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation).  See also 38 C.F.R. § 3.310(a) 
(since October 10, 2006) (which states that "[a]ny increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected").  

A.  Hypertension

Service medical records are negative for complaints of, 
treatment for, or findings of hypertension.  According to 
available post-service medical records, the veteran was first 
shown to have an elevated blood pressure reading in November 
1954.  Specifically, a private outpatient treatment session 
conducted at that time indicated that the veteran had a blood 
pressure reading of 142/92.  Subsequent private and VA 
medical records reflect continued findings of elevated blood 
pressure readings and diagnoses of hypertension.  

Clearly, these medical records demonstrate that the veteran's 
hypertension did not originate until approximately nine years 
after his separation from active military duty.  Indeed, at 
the personal hearing conducted before a decision review 
officer at the RO in August 2003, the veteran acknowledged 
that he was not evaluated for high blood pressure during his 
active military duty and that he was, in fact, not first 
diagnosed with hypertension until 1948, or three years after 
separation from service.  2003 hearing transcript (2003 T.) 
at 8.  As discussed above, the veteran confirms that the 
records of any such treatment that occurred in 1948 are no 
longer available.  Moreover, and in any event, the record 
contains no expert medical opinion specifically associating 
the veteran's currently diagnosed hypertension with his 
period of active military duty.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for hypertension.  High blood pressure was 
not a chronic condition during service, was not present 
during the year following separation from service, and there 
is no indication of continuity of symptomatology following 
separation from service to the present.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply given that the clear preponderance of the 
evidence is against the claim, and thus the claim for service 
connection for hypertension must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Lumbar Spine

The veteran asserts that, during his active military duty, he 
fell off his bunk bed while serving aboard a ship in a storm 
involving high winds and waves.  He maintains that he injured 
his low back as a result of the fall and that the injury 
resulted in chronic low back pain and a current disability of 
his lumbar spine.  See, e.g., 2006 T. at 3, 7-8 and 2003 T. 
at 2-4, 9-10.  The Board has carefully considered the 
evidence of record.  Importantly, the Board finds that the 
competent medical evidence of record does not support the 
veteran's repeated assertions that the in-service injury to 
his low back has resulted in a chronic disability of his 
lumbar spine.  

According to the service medical records, the veteran 
received treatment for myositis of his lumbar region during 
service between August and September 1944.  A follow-up 
physical examination conducted in September 1945, as well as 
X-rays taken of the veteran's lumbosacral spine at that time, 
were negative.  No mention is made in the medical records of 
the cause of the myositis.  In the follow-up examination 
conducted in September 1945, not only was the finding on X-
ray examination to be negative, but the finding on physical 
examination was "[e]ssentially negative physical exam."  It 
also was noted that the veteran "likely will obtain some 
improvement of subjective symptoms by stretching exercises."  

Post-service medical records indicate that, in April 1985, 
the veteran received private treatment for lumbar strain 
after lifting a 50 pound sack of feed.  One year later in 
April 1986, he sought treatment for a backache after falling 
on his backside with a bale of hay three months earlier.  In 
a July 1986 letter, a private physician who had treated the 
veteran noted that he (the veteran) had fallen in January 
1986 and had also had "several previous fall injuries in the 
past."  Following lumbar spine X-rays and computed 
tomography scan, the doctor diagnosed mild degenerative 
arthritis of the lower spine with no evidence of any spinal 
stenosis or nerve involvement.  X-rays taken of the veteran's 
lumbar spine in July 1989 confirmed a findings of severe 
degenerative joint disease and also showed a compression 
fracture of L1.  

Subsequent medical records reflect continued treatment for, 
and evaluation of, a compression fracture of L1, severe 
degenerative joint disease of the lumbar spine with marginal 
hypertrophic spurring, as well as spondylosis with stenosis 
at multiple levels.  These reports also include the veteran's 
repeated complaints of chronic low back pain.  

The Board acknowledges the veteran's contentions that he 
incurred a lumbar spine disability during his active military 
duty.  Indeed, service medical records reflect outpatient 
treatment for myositis of his lumbar region between August 
and September 1944.  However, while a veteran, as a lay 
person, is competent to report the onset of pertinent 
symptoms and continued symptomatology since that time, he or 
she is not competent to express an opinion concerning the 
etiology of a purported disorder-in this case being the 
etiology of the current back disorder.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994); & Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Despite the in-service episodes of treatment for myositis of 
the lumbar spine in August and September 1944, the remainder 
of the service medical records are negative for complaints 
of, treatment for, or findings of a lumbar spine disability.  
In fact, a follow-up physical examination conducted in 
September 1945, as well as X-rays taken of the veteran's 
lumbosacral spine at that time, were essentially negative 
except for reported subjective symptoms.  Moreover, the 
veteran was not diagnosed with a lumbar spine disability 
until more than 40 years following his discharge from 
military service when mild degenerative arthritis of the 
lower spine was diagnosed in July 1986, and a compression 
fracture of L1 was diagnosed in July 1989.  

In favor of the veteran's claim, it is noted that X-rays 
taken of the veteran's lumbar spine in July 1989 reflect the 
presence of "[a] rather prominent degree of chronic long 
standing degenerative joint disease."  Also, in a May 2003 
letter, a private physician noted that the veteran has "a 
history of chronic low back pain" and that the veteran has 
stated that "this started from an injury in 1944 while he 
was in the U.S. Coast Guard."  Further, in an October 2003 
letter, another private physician acknowledged that the 
veteran exhibited "evidence of traumatically induced 
pathologies to . . . [his] sacral and lower lumbar spine 
regions."  However, none of these reports include a medical 
opinion associating the veteran's current lumbar spine 
disability with his in-service back injury, as opposed to 
other post-service injuries discussed above (treatment 
received in 1985 for lumbar strain caused by lifting a 
50 pound sack of feed; treatment received in 1986 after 
falling on backside with a bale of hay three months earlier; 
noting in 1986 that the veteran had fallen and that he also 
had "several previous fall injuries in the past).  Moreover, 
the physician in the 2003 letter did not indicate that the 
veteran's current back condition was related to service, but 
rather simply recorded the veteran's history that reported 
that the current injury dated back to 1944.  

Additionally, and in further opposition to the veteran's 
claim, there is highly credible evidence of record that 
specifically associates the diagnosed lumbar spine disorders 
with factors other than the veteran's military service.  
Specifically, X-rays taken of the veteran's lumbar spine in 
March 2000 reflect compression and anterior wedging of 
vertebral body 1 "made post injury, [or] fall."  In 
addition, in a November 2000 letter, a private physician 
notes that, "in July," the veteran had fallen from a 
tractor and struck his low back.  Also, an August 2002 letter 
from another private physician refers to treatment rendered 
to the veteran in the 1980s for "injuries . . . [that he, 
the veteran, had sustained] to his lumbar spine and right 
hip."  (As previously discussed, the veteran received 
private treatment for lumbar strain after lifting a 50 pound 
sack of feed in April 1985, and for a backache in April 1986 
after falling on his backside with a bale of hay three months 
earlier.)  

Moreover, in September 2005, the veteran underwent a VA 
orthopedic examination.  Following a review of the claims 
folder, and interview with and physical examination of the 
veteran, the examiner diagnosed severe degenerative arthritis 
of the lumbar spine.  Significantly, the examiner expressed 
his opinion that the myositis for which the veteran was 
diagnosed in service was unrelated to the current back 
problem:  

The diagnosis of myositis "sounds like a soft 
tissue muscular spasm.  Apparently, there was no 
mechanical back disease at that time.  Through the 
years, he has developed progressive pain and 
progressive arthritic changes in his lumbar spine 
and hips.  It is this examiner's opinion that with 
the soft tissue injury in 1944, and subsequent 
degenerative arthritis of the spine and hips, in 
later years this would represent degenerative 
changes secondary to the aging process."  

Clearly, the earliest competent evidence of a diagnosed 
lumbar spine disability is dated more than 40 years after the 
veteran's discharge from active military duty.  Specifically, 
mild degenerative arthritis of the lower spine was diagnosed 
in July 1986, and a compression fracture of L1 was diagnosed 
in July 1989.  Moreover, the VA physician's opinion clearly 
indicates that the veteran's currently diagnosed lumbar spine 
disorder was not present in, and is not related to, his 
period of active military duty.  The Board finds this medical 
opinion to be highly credible and probative given that, 
unlike the private medical statement mentioned above, the 
examiner reviewed the veteran's entire medical history 
contained in his claims folder, including the service medical 
records and reports of post-service injuries, and 
specifically addressed the issue of causation instead of 
merely documenting in writing the history reported by the 
veteran. 

While it is clear from the service medical records that the 
veteran incurred some type of back injury during service that 
was essentially resolved by 1945, the preponderance of the 
evidence is against the finding of any relationship between 
that injury and the current back disability that post-dates 
service by at least 40 years.  Further, while the veteran is 
capable of providing information concerning how his back was 
injured during service, he is not competent to provide a 
medical opinion on the question of medical etiology.  
Accordingly, the Board does not find credible the lay 
testimony provided that the current back condition is the 
same condition that occurred during service, or that the same 
symptomatology continued from service to the present, 
especially given the finding in-service in 1945 of negative 
X-ray findings and an essentially negative physical 
examination, as well as the treatment for injuries that 
occurred 40 years later.  

Therefore, based on the current evidentiary posture, the 
preponderance of the evidence is against this service 
connection claim.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
the claim for service connection for a lumbar spine disorder 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

C.  Right Hip

Initially, the veteran contended that service connection for 
a right hip disability was warranted on a secondary basis 
only.  He denied having injured his right hip during service 
and, instead, believed that he had developed a current 
chronic right hip disability as a result of his lumbar spine 
disorder.  See, e.g., 2003 T. at 6.  In the alternative, 
however, the veteran subsequently asserted that he injured 
his right hip in the same in-service fall from his bunk bed 
in which he had hurt his low back.  See, e.g., 2006 T. 
at 4-6.  The Board has carefully and thoroughly reviewed the 
evidence of record and finds that available competent 
evidence does not support the veteran's claim for service 
connection for a right hip disability on either a direct, or 
secondary, basis.  

Service medical records are negative for complaints of, 
treatment for, or findings of a right hip disability.  
According to post-service medical reports, in April 1985, the 
veteran sought treatment for right hip pain after lifting a 
50 pound sack of feed.  

An intravenous pyelogram completed in July 1989 reflected the 
presence of moderate right hip joint osteoarthritis, 
including significant joint space narrowing and sclerosis of 
the acetabulum.  Subsequent medical records reflect continued 
treatment for, and evaluation of, severe degenerative changes 
of the right hip manifested by pain.  Recently, in April 
2005, the veteran underwent a right mini-incision primary 
total hip replacement.  Following the surgery, he was found 
to be in stable condition and was neurovascularly intact with 
"acceptable radiographs."  At follow-up treatment sessions 
conducted in May and June 2005, he had no complaints, and his 
condition was shown to be stable.  

The Board acknowledges the veteran's contentions that he 
incurred a right hip disability as a result of an in-service 
fall from a bunkbed and, alternatively, as a result of a 
service-connected disability (to include, in particular, his 
lumbar spine disorder).  Importantly, however, while a 
veteran, as a lay person, is competent to report the onset of 
pertinent symptoms and continued symptomatology since that 
time, he is not competent to express an opinion concerning 
the etiology of a purported disorder.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994); & Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In an August 2002 letter, a private chiropractic physician 
explained that "[n]umerous years ago in the 1980s," he had 
treated the veteran for an injury sustained to his right 
hip."  This medical professional did not specifically state 
that the old injury to the veteran's right hip had occurred 
during his active military duty.  Indeed, post-service 
medical records indicate that, in April 1985, the veteran 
first experienced right hip pain after lifting a 50 pound 
sack of feed.  

Furthermore, in an October 2003 letter, another private 
physician acknowledged that the veteran exhibited "evidence 
of traumatically induced pathologies to . . . [his] right 
hip."  Again, however, the doctor did not express an opinion 
as to what the trauma had been, or that the veteran's current 
right hip disability was associated with the in-service fall 
currently being reported by the veteran.  

Following a June 2003 evaluation which included the veteran's 
complaints of right hip pain, the treating physician provided 
an impression of severe end-stage osteoarthritis of the right 
hip.  This doctor also stated that he was "unsure if . . . 
[the veteran's] hip disease is related to . . . [the 
in-service] injury . . . [which had occurred in 1944 but 
that] it is more likely than not that this could have been 
the case."  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In the present case, 
the private physician who rendered the June 2003 opinion did 
not indicate that he had had the opportunity to review the 
veteran's claims folder or pertinent medical records.  
Moreover, the opinion itself was highly equivocal in that the 
clinician conceded that he was unsure if the current hip 
disease was related to the reported in-service fall.  While 
the clinician indicated that it was more likely than not that 
the hip condition was related to service, absolutely no 
supporting rationale or explanation was provided, as well as 
the opinion being inconsistent with the prefatory concession 
that the physician was not sure of the relationship between 
the current condition and service.  

Here, the service medical records are negative for complaints 
of, treatment for, or findings of a right hip disability.  
Indeed, the earliest competent evidence of treatment for 
right hip pain is dated in April 1985, 40 years after 
service, when the veteran sought medical care after lifting a 
50 pound sack of feed.  Further, the first competent evidence 
of a diagnosed right hip disability is not dated until July 
1989, when an intravenous pyelogram reflected the presence of 
moderate right hip joint osteoarthritis, including 
significant joint space narrowing and sclerosis of the 
acetabulum.  

Clearly, therefore, the private physician's June 2003 opinion 
associating the veteran's current right hip problems with the 
same in-service fall which had purportedly resulted in the 
in-service treatment for myositis of the lumbar region was 
based upon statements made by the veteran himself.  
Significantly, the veteran's history of right hip trauma in 
service is not supported by the clinical evidence of record, 
and there is no showing of continuity of symptoms from 
service to the initial clinical findings of right hip pain in 
April 1985.  Medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self-reported and inaccurate history.  Black 
v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); & Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  

Alternatively, the Board finds the opinion provided by the VA 
examiner in September 2005 to be more credible than the 
opinion provided by the June 2003 treating physician.  Based 
on that examiners review of the service medical records and 
post-service medical records, the following was indicated 
with respect to the in-service treatment for myositis that 
presumably occurred following the fall currently being 
reported by the veteran:  

The diagnosis of myositis "sounds like a soft 
tissue muscular spasm.  Apparently, there was no 
mechanical back disease at that time.  Through the 
years, he has developed progressive pain and 
progressive arthritic changes in his lumbar spine 
and hips.  It is this examiner's opinion that with 
the soft tissue injury in 1944, and subsequent 
degenerative arthritis of the spine and hips, in 
later years this would represent degenerative 
changes secondary to the aging process."  

Given the significant passage of time between service and the 
onset of post-service treatment for a hip condition, the 
equivocal nature of the treating physican's opinion, and the 
lack of in-service treatment for a hip condition, the Board 
finds the opinion of the VA examiner that the current 
condition of the right hip is "secondary to the aging 
process" to be more credible than the treating physician's 
equivocal opinion.  

Consequently, the Board concludes that the competent evidence 
of record does not provide an association between the 
diagnosed severe degenerative arthritis of the veteran's 
right hip and the diagnosed status post total right hip 
replacement and his active military duty.  Rather, competent 
evidence of record associates these right hip disabilities 
with "the aging process."  Given the preponderance of the 
evidence against the claim, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Moreover, the pertinent regulations clearly state that a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (prior to October 10, 2006) 
& Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds 
that, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation).  See also 38 C.F.R. § 3.310(a) 
(since October 10, 2006) (which states that "[a]ny increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected").  
In the present case, the veteran has alternatively asserted 
that his lumbar spine disability has caused his right hip 
problems.  Significantly, however, as found above,  service 
connection for a lumbar spine disability is not warranted, 
and therefore service connection for the hip condition cannot 
be granted on a secondary basis.  

D.  Left Hip

The veteran has consistently contended that service 
connection for a left hip disability is warranted on a 
secondary basis.  Specifically, he maintains that he 
developed a left hip disability as a result of his lumbar 
spine disorder.  See, e.g., 2003 T. at 6.  He has 
specifically denied incurring an injury to his left hip 
during his active military duty.  2003 T. at 6.  Importantly, 
available competent evidence in the present case does not 
support the veteran's repeated assertions that his left hip 
pathology was caused by, or is in any way related to, a 
service-connected disability, to include his chronic lumbar 
spine disorder.  

Service medical records are negative for complaints of, 
treatment for, or findings of a left hip disability.  The 
first competent evidence of left hip pathology is dated in 
February 1994, when he received private medical care for left 
hip pain.  X-rays taken of the veteran's left hip in May 1999 
provide an impression of severe osteoarthritis.  Subsequent 
medical records reflect continued treatment for, and 
evaluation of, advanced degenerative joint disease of the 
left hip manifested by pain.  Moreover, it is noted that, at 
the September 2005 VA orthopedic examination, the veteran 
admitted that he has no problems with his left hip, and no 
problem was diagnosed at that time.  

Accordingly, even assuming the presence of a left hip 
disability that the veteran indicated did not exist when 
examined in September 2005, since service connection is being 
denied for the claimed lumbar spine disorder, service 
connection may not be granted on a secondary basis for a left 
hip disability.  See 38 C.F.R. § 3.310(a) (prior to 
October 10, 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (which holds that, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation).  See also 
38 C.F.R. § 3.310(a) (since October 10, 2006) (which states 
that "[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected").  

ORDER

Service connection for hypertension is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a right hip disability, on a direct 
basis and as secondary to a service-connected disorder, is 
denied.  

Service connection for a left hip disability, asserted to be 
secondary to a service-connected disorder, is denied.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


